         Case 1:17-cr-00127-KMW Document 202 Filed 02/06/19 Page 1 of 1


                                               {g @~ n\W \g                 CUMENT
January 31, 2019
                                           D               .                ECTRONICALLY FILED
                                                  FEB L4 2QiJ               c #: -  -       -;---:--
The Honorable Kimba M. Wood                                      .J         TE FILED:     ~1~ /1 Cf
                                                                     w~cil:::=============:=..I
United States District Judge
Southern District of New York
United States Court House
                                            ____
                                           CHAMBERS OF KIMBA M
                                          .._   u.s.o.J.-s.o.N
                                                    .... ··•--- ,,   . .-

500 Pearl Street
New York, New York 10007                                                       MEMO ENDORSED-
                  Re: United States v. Steven Simmons, 17 Cr. 127 (KMW)

Dea r Judge Wood:

I write with respect to the proposed briefing schedule set forth in the Government's letter to
your Honor dated November 6, 2019, regarding the th ird-party petition filed on October 19,
2019 by me in an ancillary proceeding seeking an interest in real property at 77 Chicken Street,
W ilton, Connecticut.

The Government and I have agreed to move the time for my opposition to the Government's          --4-;;.j
Motion to Dismiss to March 4, 2019. Therefore, the new schedule is proposed as follow] :       {:«~ •
        Petitioner's Opposition: March 4, 2019                                                     1#
        Reply :                  March 18, 2019



Respectfully submitted,



(.athe~
Pro Se Litigant



cc: (by email):

Jared Lenow
Assistant U.S. Attorney
Southern District of New York
The Silvio J. Mollo Building
One Saint Andrew's Plaza                                                    l-, -l'j
New York, New York 10007                                SO ORDERED:          N.Y., N.Y.



                                                               KIMBA M. WOOD
                                                                   U.S.D.J.
